Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 22, 2017


The Court of Appeals hereby passes the following order:


A17A0989. SAMUEL GAINES, JR. v. THE STATE.


      Samuel Gaines was convicted of several crimes, and his attorney filed a motion
for new trial. While awaiting a ruling on his motion for new trial, Gaines himself filed
a document entitled “Petition for Writ of Mandamus,” seeking a ruling on his motion
for new trial. The trial court denied Gaines’s petition on April 20, 2016, and Gaines
filed both a notice of appeal and an application for discretionary appeal from that
ruling in the Supreme Court. The Supreme Court transferred the application to this
Court after finding that the case did not invoke the Supreme Court’s jurisdiction, and
we dismissed the case because Gaines’s pro se filing while he was represented by
counsel was a nullity and the order he sought to appeal was not a final judgment. Case
No. A16D0427 (dismissed July 12, 2016).
      Before us now is the transferred direct appeal from the same order. We lack
jurisdiction over this direct appeal for the same reasons we lacked jurisdiction in Case
No. A16D0427. In addition, because we dismissed Gaines’s discretionary application
raising the same issue, the doctrine of res judicata bars this direct appeal. See Norris
v. Norris, 281 Ga. 566, 567-568 (2) (642 SE2d 34) (2007). Accordingly, this appeal
is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/22/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.